WalkeR, J\,
concurring: It seems to me that this case is governed by McCool v. Smith, 1 Black (66 U. S.), 459, in which tbe question arose as to tbe law by which is to be determined wbo are tbe “next of kin” of a person, as those words were used in a Federal statute. Tbe Court there held that tbe law of dbe domicile controlled, and not tbe common law; and in Hutchinson v. Investment Co., 152 U. S., 65, relied on by plaintiff, it is said that in the McCool case the Court decided that tbe common law governed simply because tbe State of Illinois, where tbe parties were domiciled, bad adopted tbe common law by statute, and, therefore, tbe term “next of kin” was construed by tbe local law, or law of tbe domicile, and that was tbe rule of tbe common law, as Illinois bad then only tbe common law in force. She afterwards enacted a statute of *17distributions. In the Hutchinson case the same rule was applied as to the meaning of the word “heirs,” and the question was decided by the lex loci rei sitce — the law of the State where the land was situated. In the cases cited by defendant. and also in the dissenting opinion, the Court was referring to the common law as applicable, when deciding'upon the legal rights of the parties — such, for instance, as the question of negligence, where there is no Federal statute defining those rights, or, rather, the principles by which they are to be determined. The Court, therefore, held in the McGool case that the “next of kin,” as referred to in the Federal statute, are those who answer to that description under the State law where the parties are domiciled, and -not by the common law, unless that be the law of the particular State.